Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 1-6 is the inclusion of the limitations of a thermal printing device that includes adjust sharpness parameters of the color channels based on the determined characteristic temperature and duration of the temperature to be applied to each of the corresponding layer of the multi-layer thermally activated print medium; and cause a thermal print head of the thermal printing device to apply thermal energy to an area of the multi-layer thermally activated print medium including the print pixels for the temperature and the duration using the adjusted sharpness parameters. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for allowance of claims 7-12 is the inclusion of the limitations of a system that includes individually adjust sharpness parameters of the color channels based on the determined characteristic temperature and duration of the temperature to be applied to each of the corresponding layer of the multi-layer thermally activated print medium, wherein the sharpness parameters include at least one of a sharpening radius and a sharpening intensity of each color channel; and cause the thermal print head of the thermal printer to apply thermal energy to an area of the multi-layer thermally activated print medium including the print pixels for the temperature and the duration using the adjusted sharpness parameters. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 13-15 is the inclusion of a method steps of a thermal printer that includes adjusting, by the controller individual sharpness parameters included in the print data of at least one of the yellow color channel, the magenta color channel, and the cyan color channel based on:  the blur characteristics of the yellow layer, the magenta layer, and the cyan layer; and the determined temperature and duration of the temperature to be applied to each of the yellow layer, the magenta layer, and the cyan layer; and applying thermal energy, by the thermal print head of the thermal printer, to the area on the thermally activated print medium including the print pixels for the temperature and the duration using the individually adjusted sharpness parameters of the yellow, the magenta, and the cyan color channels.  It is these method steps found in the claim, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853